Mr. JUSTICE CRAVEN, dissenting: In Gerver v. First National Bank (1975), 30 Ill. App. 3d 776, 332 N.E.2d 615, the court clearly held that a trial court should dismiss' an action when another action is pending between the same parties for the same cause. The statutory language with which we are here concerned was found to be unambiguous and the court concluded that dismissal is mandated except “in those rare instances — this is not one — where complaints in both actions are filed simultaneously and neither court has priority of jurisdiction.” 30 Ill. App. 3d 776, 780, 332 N.E.2d 615, 618. “Simultaneous” used to mean that two or more occurrences or happenings were identical in time. (Black’s Law Dictionary 1241 (5th ed. 1979).) But the majority, by Orwellian definition, concludes that “minor differences in times of filing of the respective suits are without relevance, they were, in effect, simultaneously filed.” Could not the same be said of a one-day or one-week difference — a mere minor difference? Here, no one debates but that more than 40 minutes separated the filing, and Iowa had priority. Would the result of the majority be the same if the Iowa complaint had been filed one minute before the clerk’s office closed, and the Illinois action filed one minute after the clerk’s office opened the next business day, the difference of a mere two business minutes? But if the days involved were a Friday and a Monday, the two business minutes could be concerned with four days. If simultaneous is to be so elastic, surely it would stretch to cover that. It is convenient — but unusual — to define terms to one’s own momentary need. The majority here and in the earlier appeal reach a result clearly incompatible with the orderly and efficient administration of justice. The trial court did what the dissent and the majority opinion in the first go-round clearly indicated should be done. Further, several cases clearly indicate the trial court was correct: Continental Grain Co. v. FMC Corp. (1975), 27 Ill. App. 3d 819, 327 N.E.2d 371; Skolnick v. Martin (1964), 32 Ill. 2d 55, 203 N.E.2d 428; Baker v. Salomon (1975), 31 Ill. App. 3d 278, 334 N.E.2d 313; Gerber v. First National Bank (1975), 30 Ill. App. 3d 776, 332 N.E.2d 615; and People ex rel. Lehman v. Lehman (1966), 34 Ill. 2d 286, 215 N.E.2d 806. It is just plain silly to have a *40,000,000 messy contract lawsuit being tried in Iowa and Illinois at the same time between the same parties. Provincialism is incompatible with efficient judicial administration. To me the majority opinion is purely provincial, and I disagree.